

115 HR 4565 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish headstones or markers to private cemeteries for graves of certain veterans of World War I.
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4565IN THE HOUSE OF REPRESENTATIVESDecember 6, 2017Mr. Tipton introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish headstones or markers to private cemeteries for graves of certain veterans of World War I. 
1.Requests by private cemeteries for headstones or markers for graves of certain veterans of World War ISection 2306(d) of title 38, United States Code, is amended by adding at the end the following new paragraph:  (6) (A)If the Secretary is unable to identify any next of kin of a deceased individual described in subparagraph (B), a private cemetery may request the Secretary to furnish— 
(i)a headstone or marker for the grave of the deceased individual pursuant to paragraph (1); or (ii)a medallion or other device to signify the deceased individual's status as a veteran pursuant to paragraph (4). 
(B)A deceased individual described in this subparagraph is an individual who— (i)served in the Armed Forces during World War I; and 
(ii)is eligible for a headstone or marker furnished under paragraph (1) (or would be so eligible but for the date of the death of the individual)..  